DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a DIV of U.S. Patent application 14/084,047 filed on 11/19/2013, now U.S. Patent No. 10,208,349 which is a CON of U.S. Patent application 13/977,232, abandoned which is a 371 of PCT/GB12/00014 filed on 01/09/2012 which claims foreign priority to United Kingdom Application No. 1100282.1 filed on 01/07/2011.

Status of the claims
 Claims 9-10 and 12-22 are pending.

Species Election
This application contains claims directed to more than one species of the generic invention. The species are independent or distinct because they are not obvious variants of each other based on the current record. 
For example, the method of selecting a patient for treatment with a medicament comprising measuring the level of lipocalin 2 mRNA expression in the test sample and selecting the patient for treatment if the level of lipocalin 2 mRNA expression is elevated in that patient compared to a reference value is distinct from and requires a different search and analysis from the method of selecting a patient for treatment with a medicament comprising measuring the level of lipocalin 2 protein in the test sample and selecting the patient for treatment if the level of lipocalin 2 protein expression is elevated in that patient compared to a reference value.
Applicant is required under 35 U.S.C. 121 to elect a single specie, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, claims 9-10, 12-13, 16-19 and 22 are generic.
There is a search and/or examination burden for the patentably distinct species as the searches 

The species are Groups I-II. Elect one choice from groups I and II as indicated below:

I. Patient and Assay type for selecting a patient, elect one from the following 
mRNA expression level measurement and patient’s lipocalin 2 mRNA expression level is elevated (claims 9, 12-14, 16);
protein expression level measurement and patient’s lipocalin 2 protein expression level is elevated (claims 9, 12-13, 15-16).

II. Patient type to be treated with a suitable dose and Assay type to inform dose , elect one from the following 
patient’s lipocalin 2 mRNA expression level is elevated and mRNA expression level is measured (claims 10, 18-20 and 22);
patient’s lipocalin 2 protein expression level is elevated and protein expression level is measured (claims 10, 18-19 and 21-22).

Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 1, 2021